EXHIBIT 10.3


[logo.jpg]
 
 Tel. +31(0)10 8900 400
 info@symbid.co
 www.symbid.com
 
 Symbid Corp.
 Marconistraat 16
 3029 AK Rotterdam (Nederland)

 
I.             RIGHT OF FIRST REFUSAL AGREEMENT
Execution version November 15, 2016
I.
Symbid Corp., a public Nevada Corp., incorporated under the laws of the United
States, with its registered seat in Rotterdam, the Netherlands, having its
business address at Marconistraat 16, 3029 AK Rotterdam, the Netherlands
("Symbid Corp.");
II.
Symbid Holding B.V., a private limited liability company, incorporated under the
laws of the Netherlands, with its registered seat in Rotterdam, the Netherlands,
having its business address at Marconistraat 16, 3029 AK Rotterdam, the
Netherlands ("Symbid Holding B.V.");
III.
Symbid Coöperatie UA, a private limited liability company, incorporated under
the laws of the Netherlands, with its registered seat in Rotterdam, the
Netherlands, having its business address at Marconistraat 16, 3029 AK Rotterdam,
the Netherlands ("Symbid Coöperatie UA");
IV.
Stichting Symbid IP Foundation, a foundation (stichting), incorporated under the
laws of the Netherlands with its registered seat in Rotterdam, the Netherlands,
having its business address at Marconistraat 16, 3029 AK Rotterdam, the
Netherlands ("Symbid IP Foundation");
V.
Korstiaan Zandvliet, a private individual residing in the Netherlands
(Lloydstraat 32C, 3024 EA Rotterdam), currently CEO and President of Symbid Corp
(“Zandvliet”);
VI.
Maarten van der Sanden, a private individual residing in the Netherlands
(Overtoom 346/3, 1054JG Amsterdam), currently CFO and Treasurer of Symbid Corp
(“van der Sanden”);
VII.
Robin Slakhorst, a private individual residing in the Netherlands (Sint-Jobsweg
24K, 3024 EJ Rotterdam), currently CCO and Secretary of Symbid Corp
(“Slakhorst”);
A.
NN IP and Symbid Corp. entered into the Subscription Agreement dated September
8, 2015 ("Subscription Agreement"), pursuant to which NN IP has participated for
$1,175,000 in a Private Placement Offering of a convertible note;
B.
NN IP and Symbid Corp. signed a Convertible Promissory Note (the “Note”) dated
September 8, 2015;
C.
As of November 15, 2016 the Note will be cancelled by NN IP by signing a Note
Termination agreement (the “Note Termination Agreement”), as a consequence NN IP
will cease to be an investor in Symbid;
D.
In consideration of recital C, NN IP and Symbid related parties have agreed to a
Right of First Refusal “ROFR” for any direct or indirect activities of Symbid
related parties and any of their current or future group companies in the field
of funds activities and mandates for asset management in the Small- and Medium
size Enterprises segment (“Asset Management Activities”);
E.
Symbid Holding B.V., Symbid Foundation and NN IP entered into a Change Consent
Agreement, dated November 19, 2015 (“CCA”) and parties agreed on an amendment of
the CCA.
F.
NN IP and Symbid related parties now wish to specify the conditions of this ROFR
and the arrangements made regarding the CCA in this agreement ("Agreement").
 
1

 
1.1            
Symbid related parties shall offer to NN IP and shall ensure that any of their
current of future holdings, businesses or enterprises (whether by shares or as a
partner or otherwise to the extent they have the control to do so) or group
companies (within the meaning of Article 2:24b of the Dutch Civil Code
(‘Burgerlijk Wetboek’) (such Symbid related parties and such group companies
called together the “Symbid Group companies”) shall offer to NN IP:
(i)            
The right to exercise the ROFR and participate or cooperate (in any way as
further agreed between NN IP and the relevant Symbid Group company) under for NN
IP favorable benefits and terms and conditions in Asset Management Activities to
be undertaken by (one or more of the) Symbid Group companies.
2.1            
The Symbid related parties shall inform NN IP in writing, accompanied by a
reasonably detailed business plan, of any (intended) Asset Management Activity
to be undertaken by (one or more of the) Symbid Group companies after having
developed a material plan to market such (intended) Asset Management Activity,
but before costs or expenses are being made to actually market such (intended)
Asset Management Activity, but in any case at least sixty (60) days before such
(intended) Asset Management Activity is being marketed ("ROFR Notice").
2.2            
NN IP shall within fifteen (15) days after receipt of an ROFR Notice inform the
Symbid related parties in writing whether or not it has interest in exercising
the ROFR.
2.3            
In the event NN IP informs the Symbid related parties in writing that it has
interest in exercising the ROFR, the Symbid related parties shall forward such
notice to the relevant Symbid Group company or companies that wish to undertake
the (intended) Asset Management Activity (“Relevant Symbid Party”), and NN IP
and the Relevant Symbid Group Party shall hold a meeting as soon as possible
after the notice by NN IP to discuss in more detail any participation or
cooperation of NN IP pursuant to the ROFR, after which NN IP and the Relevant
Symbid Party shall negotiate in good faith and by observing reasonableness and
fairness towards each other, taking into account recital C, with respect to any
participation or cooperation of NN IP (if any).
2.4            
In the event NN IP informs the Symbid related parties in writing that it does
not exercise the ROFR, the Relevant Symbid Party can continue with the planned
Asset Management Activity without having any liability towards NN IP, provided
that the business plan that is sent to NN IP pursuant to article 2.1 has not
changed and the (intended) Asset Management Activity shall be undertaken and
marketed substantially in a way as disclosed to NN IP. For the avoidance of
doubt, this Agreement (and the ROFR) shall remain in full force and effect with
respect to any other for any future partnership with a third party as described
in article 1.1 for the term as described in article 5.1.
2.5            
In the event NN IP does not provide a response to the ROFR Notice within the
fifteen (15) days term specified in article 2.2, the ROFR shall be deemed not to
be exercised. In which case the Relevant Symbid Party can continue with the
planned partnership without having any liability towards NN IP, provided that
the business plan that is sent to NN IP pursuant to article 2.1 has not changed
and the (intended) Asset Management Activity shall be undertaken and marketed
substantially in a way as disclosed to NN IP. For the avoidance of doubt, this
Agreement (and the ROFR) shall remain in full force and effect with respect to
any other for any future partnership with a third party as described in article
1.1. for the term as described in article 5.1.
3.1             
The Symbid related parties shall not and shall ensure that the Symbid Group
companies shall not disclose, discuss, pitch, negotiate or communicate with any
party other than NN IP (i) in the event as described in article 2.3 ultimately
until the moment that the negotiations have ended or six (6) months after the
negotiations have started (whichever term is longer), unless NN IP and the
Relevant Symbid Party have come to an agreement, in which case the exclusivity
term pursuant to this article expires on the date of such agreement, or (ii) in
the even as described in article 2.4 or article 2.5 ultimately after the fifteen
(15) days term specified in article 2.2 has lapsed.
4.1             
Parties agreed that the CCA will remain in force after NN IP ceased to be an
investor in Symbid Corp. Effective as of the date of signing of the Agreement,
clause 4.2 of the CCA shall be amended and replaced by the following clause:
“4.2            
This Agreement, and the approval mechanism specified in article 2, shall
automatically terminate in the following events:
a)
Bankruptcy of receivership of NN IP;
b)
Bankruptcy of receivership of Symbid Foundation.
c)
Termination of the Right of First Refusal Agreement, dated November 15, 2016.
4.2 
Parties agreed and consent in accordance with article 1.1 of the CCA on the
following changes:
a)            
The IP License Agreement between Symbid Holding B.V. and Stichting Symbid IP
Foundation will be amended to a non-exclusive IP License Agreement;
b)            
An additional IP License Agreement, identical to the amended non-exclusive IP
License Agreement between Symbid Holding B.V. and Stichting Symbid IP
Foundation, will be signed between Stichting Symbid IP Foundation and Symbid
Coöperatie UA before November 15, 2016.
 
2

 
4.3 
All other terms and conditions of the CCA will remain in full force and effect:
5.1            
The Agreement is entered into for a term valid until December 31, 2020 as of the
date of signature of this Agreement.
5.2            
Symbid Corp. will cease to be a party to this Agreement after another legal
entity with significantly different business activities has taken control over
Symbid Corp.
5.3            
This Agreement, and the exercise mechanism specified in article 2, shall
automatically terminate in the following event:
a.           
Bankruptcy or receivership of NN IP.
6.1            
All of the obligations of any of the Symbid related parties under this Agreement
shall be joint and several (‘hoofdelijk’) and any of the Symbid related parties
shall be jointly and severally liable for any of the other Symbid related
parties. For the avoidance of doubt, the Symbid related parties will not be
joint and several liable anymore for Symbid Corp. once Symbid Corp, ceases to be
a party to this Agreement in accordance with article 5.2 of this Agreement.
Any of Zandvliet, van der Sanden or Slakhorst (each individually a “Natural
Person”) shall not be jointly and severally liable to the extent that such
Natural Person provides compelling evidence to NN IP that such Natural Person is
not or no longer directly or indirectly related or involved in any way (whether
by contract or otherwise), including (without limitation) as a shareholder,
(supervisory) board member, advisor and/or in any other capacity, (i) to or in
any of the Symbid Group companies, including, for the avoidance of doubt, any of
the Natural Persons or any of their current or future direct or indirect
holdings, businesses or enterprises (whether by shares or as a partner or
otherwise), or (ii) to or in any Asset Management Activity of any of the Symbid
Group companies, including, for the avoidance of doubt, any of the Natural
Persons or any of their current or future direct or indirect holdings,
businesses or enterprises (whether by shares or as a partner or otherwise). For
the avoidance of doubt, the joint and several liability shall revive if the
aforementioned conditions under (i) and/or (ii), as the case may be, have been
fulfilled on any given time, but are not or no longer fulfilled on any other
given time.
6.2            
The rights and obligations of a Party under this Agreement cannot be assigned or
transferred except with the prior written approval of the other Party. In
derogation of the preceding sentence, NN IP shall always have the right to
assign or transfer any of its rights or obligations under this Agreement to any
of its group companies without the prior written approval of any other Party.
6.3            
Unless provided otherwise in this Agreement, the Parties shall each pay their
own costs, charges and expenses in relation to this Agreement.
6.4            
This Agreement constitutes the entire agreement and understanding of the Parties
with respect to its subject matter and replaces and supersedes all prior
agreements, arrangements, undertakings or statements regarding such subject
matter.
6.5            
Any variation of this Agreement is not valid unless and until it is in writing
and has been signed by or on behalf of the Parties.
6.6            
If a provision of this agreement is or becomes invalid or non-binding, the
Parties shall remain bound to the remaining provisions. In that event, the
Parties shall replace the invalid or non-binding provision by provisions that
are valid and binding and that have, to the greatest extent possible, a similar
effect as the invalid or non-binding provision, given the contents and purpose
of this Agreement.
6.7            
Except as otherwise required by law, applicable regulations or the terms of this
Agreement or as mutually agreed upon by the parties hereto, each party shall
treat as confidential the terms and conditions of this Agreement.
7.1            
Any notices pursuant to this Agreement shall be sent to the following addresses
unless and until a Party notifies the other Party in accordance with this Clause
7.1 of another address in the Netherlands.
 
3

 
If to Symbid Foundation:
 
If to Symbid Holding:
Stichting Symbid IP Foundation
Symbid Holding B.V.
Marconistraat 16
Marconistraat 16
3029 AK Rotterdam
3029 AK Rotterdam
The Netherlands
The Netherlands
Attn: Board of Directors
Attn: Board of Directors

 
If to Symbid Corp.:
 
If to Zandvliet:
Symbid Corp.
Korstiaan Zandvliet
Marconistraat 16
Lloydstraat 32C
3029 AK Rotterdam
3024 EA Rotterdam
The Netherlands
The Netherlands
Attn: Board of Directors
 

 
If to van der Sanden
 
If to Slakhorst:
Maarten van der Sanden
Robin Slakhorst
Overtoom 346/3
Sint-Jobsweg 24K
1054 JG Amsterdam
3024 EJ Rotterdam
The Netherlands
The Netherlands
 
 

 
If to NN IP:
If to the Symbid related parties jointly:
 
NN Investment Partners
International Holdings B.V.
 
Marconistraat 16
Attn: head of Legal &
Compliance (HP.A.03.139)
Schenkkade 65
2595 AS The Hague
3029AK Rotterdam

 
8.1 
This Agreement shall be governed by and construed in accordance with the laws of
the Netherlands.
8.1 
 
--Signature page to follow--
 
{00177968.1 / 3006.002}
4

 
In witness whereof, agreed upon and signed in eight (8) counterparts by
:Symbid Coöperatie UA
 
Symbid Coöperatie UA
/s/ Maarten Timmerman
 
/s/ Robin Slakhorst
By: Maarten Timmerman
 
By: Robin Slakhorst
Position: Board Member
 
Position: Board Member
Stichting Symbid IP Foundation
 
 
Stichting Symbid IP Foundation
 
/s/ Robin Slakhorst
 
/s/ Korstiaan Zandvliet
By: Gastropoda Equus B.V.
 
By: Arena Amnis B.V.
Robin Slakhorst
 
Korstiaan Zandvliet
Position: President
 
Position: Treasurer
 
 
 
Symbid Corp.
 
Korstiaan Zandvliet
/s/ Korstiaan Zandvliet
 
/s/ Korstiaan Zandvliet
By: Korstiaan Zandvliet
 
By: Korstiaan Zandvliet
Position: President
 
 
 
 
 
Maarten van der Sanden
 
Robin Slakhorst
/s/ Maarten van der Sanden
 
/s/ Robin Slakhorst
By: Maarten van der Sanden
 
By: Robin Slakhorst
 
 
 
 
 
 
 
 
 

 
{00177968.1 / 3006.002}
5

 
 
 
 
 
Symbid Holding B.V.
 
 
 
NN Investment Partners International Holdings B.V.
 
/s/ Korstiaan Zandvliet
 
/s/ (Illegible)

By: Arena Amnis B.V.
 
By:
Korstiaan Zandvliet
 
 
Position: Managing Director
 
Position:


{00177968.1 / 3006.002}
6
